Case 1:18-cv-06369-RPK-PK Document 114 Filed 04/01/21 Page 1 of 1 PageID #: 6023




             TELEPHONE: 1-212-558-4000
                                                                        125 Broad Street
              FACSIMILE: 1-212-558-3588
                 WWW.SULLCROM.COM                                 New York, New York 10004-2498
                                                                                     ______________________


                                                                      LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                       BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                             BEIJING • HONG KONG • TOKYO

                                                                                 MELBOURNE • SYDNEY




                                                                      April 1, 2021

       Via ECF

       The Honorable Peggy Kuo,
           United States Magistrate Judge,
               United States District Court, Eastern District of New York,
                   225 Cadman Plaza East,
                        Brooklyn, New York 11201.

                        Re:        United States v. UBS Securities LLC, 18-cv-6369 (E.D.N.Y.)

       Dear Magistrate Judge Kuo:

                      I write on behalf of Defendants UBS Securities LLC, UBS AG, Mortgage
       Asset Securitization Transactions, Inc., and UBS Real Estate Securities, Inc. (collectively,
       “Defendants”). Pursuant to the Court’s order of April 1, 2021, Defendants are filing
       revised Requests for International Judicial Assistance (Exhibits 1-4), incorporating the
       language proposed by the parties in their joint letter filed March 29, 2021 (ECF No. 112).

                                                                      Sincerely,



                                                                      Robert J. Giuffra, Jr.
